SUMMARY ORDER
The Defendant, Richard N. Amico, has moved for bail pending appeal. In some measure because of incomprehensible delays in the preparation of transcripts by the official court reporter assigned to Judge Siragusa, the appeal in this action and the filing of the motion for bail has been unduly delayed. A review of the record indicates the presence of substantial questions on appeal, including questions regarding whether the district judge presiding over the trial of Amico ought to have recused himself. We intimate no view on the ultimate merits of Amico’s claims on appeal. In view of the issues raised on appeal, we remand the cause to the district court for the sole purpose of entertaining a renewed motion for bail pending appeal and direct that the case be assigned to a judge other than the judge who presided at trial. In the meantime, the appeal on the merits shall be EXPEDITED and heard by a merits panel as soon as practicable. If and when there is an appeal of any further order of the Dis*52trict Court on a renewed motion for bail, that appeal shall likewise be EXPEDITED and, if at all possible, assigned to the panel that will hear the appeal on the merits.
The mandate, limited to the bail application referred to above, shall issue forthwith.